WY Case 4:21-mc-00014-JED Document 1 Filed in USDC ND/OK._on 05/25/21 Page 1of 3

AFFIDAVIT mark

STATE OF ARKANSAS )

Pyi NC- G1 4 JED wa

County of Coulmbia)

COMES NOW James Gary Franklin of C/O Posr Office Box 1186, Magnolia, Arkansas
being first duly sworn, under oath, and states that the following information is within
personal knowledge.

It has recently come to my understanding that the following named officials may qualify
under 18 U.S.C. §2382. Misprision of treason.

Ms, Carrie Tatum, Pawnee County Oklahoma Treasurer,

Ms. Melissa Waters, Pawnee County Oklahoma Assessor,

Mr. Dale Carter, Pawnee County Oklahoma Commissioner, District 3, Pawnee County
Oklahoma Board of Taxroll Corrections, Chairman,

Mr. Robert Ellis, Pawnee County Oklahoma Board of Taxroll Corrections, Vice Chairman,
Ms. Kristie Moles, Pawnee County Oklahoma County Clerk.

Mr. Darrin Varnell Pawnee County Oklahoma County Sheriff:

Mr. Kelby Dickson (from poor legible signature) Deputy, Pawnee County Oklahoma
Sheriff's Department

[ hereby state that the information above is true, to the best of my knowledge. | also confirm
that the information here is both accurate and complete, and relevant information has not
been omitted.

Signature

Seinoe ‘any ls Ah,

Vv Tey

“iM qy 26 4. i
Stateof ALA kas ait
County of Cobrmoalia

26" y
Subscribed and sworn to before me on this day of MAY, 20H

Date

 

 

 

 

 

 

MERRY ERRY JAN RADER
NOTARY PUBLIC-STATE OF ARKANSAS
: COLUMBIA COUNTY AV emy (2 allen,
[Notary’s Seal] My Commission Expires 02-01-2024 Ne is
Commission # 12397465 | Cr
Signature of Notary
Case 4:21-mc-00014-JED Document 1 Filed in USDC ND/OK on 05/25/21 Page 2 of 3
Case 4:21-mc-00014-JED Document 1 Filed in URdS NDIOK on 05/25/21 Page 3 of 3
7o Cer Hee Boy Fb
jM or
Prete OM trea |
< Lowe Gut 1B ure 2382 way py 150 ay
Fhe oppehent Mey iy
